1 Reported in 235 N.W. 17.
On a trial in the municipal court of Minneapolis without a jury the plaintiff prevailed on a cause of action arising out of a transaction wherein she claims that she engaged the defendant to purchase for her 20 shares of Cities Service stock, paying down the sum of $500 on the purchase. It was the contention of the defendant that the transaction was one between principals and that the $500 was a down payment on an uncompleted purchase. Plaintiff contends that she was engaging defendant as a broker to purchase the stock in open market.
The trial court found in accordance with plaintiff's theory that the plaintiff paid $500 over to the defendant to be used in the purchase but that the defendant never bought the stock for the plaintiff. Defendant retained the $500.
In our opinion the findings of the trial court are sustained by the evidence, and the plaintiff is entitled to recover the $500.
The order appealed from is affirmed. *Page 622